


109 HR 5971 IH: HIT for Small Business Health Care

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5971
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mrs. Kelly (for
			 herself and Mrs. Johnson of
			 Connecticut) introduced the following bill; which was referred to
			 the Committee on Small
			 Business
		
		A BILL
		To establish the Health Information Technology Loan
		  Program within the Small Business Administration.
	
	
		1.Short titleThis Act may be cited as the
			 HIT for Small Business Health Care
			 Providers Act of 2006.
		2.Health
			 Information Technology Loan Program
			(a)Program
			 establishedFor each of fiscal years 2007 and 2008, the
			 Administrator of the Small Business Administration shall ensure that a portion
			 of the total loan amounts secured by the Administration under the Microloan
			 program and under the 504 loan program, respectively, are secured by guarantees
			 that comply with this section. The portion shall be not less than—
				(1)$1,250,000, for
			 the Microloan program; and
				(2)$10,000,000, for
			 the 504 loan program.
				(b)DefinitionsIn
			 this section:
				(1)The term
			 Microloan program means the Microloan program carried out under
			 section 7(m) of the Small Business Act.
				(2)The term 504 loan program
			 means the program (commonly referred to as the 504 loan program) to provide
			 financing to small business concerns by guarantees of loans under title V of
			 the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.).
				(c)RequirementsA
			 guarantee complies with this section if—
				(1)the purpose of the
			 guarantee is to help a small business acquire capital for the purchase of
			 materials relating to health information technology;
				(2)that purchase of
			 materials described in paragraph (1) is made pursuant to a plan that has been
			 certified by the Certification Commission for Healthcare Information
			 Technology; and
				(3)the guarantee
			 otherwise complies with the requirements of the loan program, except that the
			 amount of the guarantee, in the case of a guarantee under the 504 loan program,
			 may not exceed $75,000.
				(d)Periodic
			 reviewThe Inspector General of the Administration shall
			 periodically review a representative sample of loans guaranteed under this
			 section to mitigate the risk of fraud and ensure the safety and soundness of
			 the implementation of this section.
			(e)
			 ReportNot later than January 31 of each year, the Administrator
			 shall submit to the Committee on Small Business of the House of Representatives
			 and the Committee on Small Business and Entrepreneurship of the Senate a report
			 on the activities carried out under this section during the most recently
			 completed fiscal year. The report shall include information relating to—
				(1)the total number
			 of loans guaranteed under this section; and
				(2)for each loan
			 guaranteed under this section—
					(A)the amount of the
			 loan;
					(B)the geographic
			 location, size, and type of small business of the borrower; and
					(C)the materials relating to health
			 information technology that were purchased through the loan.
					(f)GuidelinesThe
			 Administrator shall issue guidelines for the implementation of this Act. The
			 initial guidelines shall be issued not later than 60 days after the date of the
			 enactment of this Act.
			
